Bobbitt, C. J.
Petitioner herein has filed a petition for an alternate writ of- mandate. Rule 2-35 of this court, as amended February 11, 1957, requires that petition for writs of mandamus must show that the duty to act has been brought to the attention of the trial court or the judge thereof in vacation, before such writ will be entertained by this court, and that petitions for such writs shall be accompanied by at least six copies'of the appropriate form of writ.
The petition herein fails to comply with either of these provisions of Rule 2-35, supra, and for this reason it must be denied.
Petition denied.
Note.—Reported in 152 N. E. 2d 895.